Filed 12/31/18                                       Case 15-11835                                            Doc 732
                   2

       1   GREGORY S. POWELL #182199
           Assistant United States Trustee
       2   UNITED STATES DEPARTMENT OF JUSTICE
           Office of the United States Trustee
       3   2500 Tulare Street, Suite 1401
           Fresno, California 93721
       4   Telephone: (559) 487-5002
           Telecopier: (559) 487-5030
       5   greg.powell@usdoj.gov
       6   Attorneys for Tracy Hope Davis,
            United States Trustee
       7
                                    UNITED STATES BANKRUPTCY COURT
       8
                                      EASTERN DISTRICT OF CALIFORNIA
       9
                                                FRESNO DIVISION
      10
      11   In re                                        )       Case No. 15-11835-A-7
                                                        )
      12   JAMES FLOYD CANNON and                       )       Chapter 7
           JAIME DARLENE CANNON,                        )
      13                                                )
                                                        )
      14                                                )
                                        Debtor(s).      )
      15                                                )
      16
                                   APPOINTMENT OF SUCCESSOR TRUSTEE
      17
                   Tracy Hope Davis, United States Trustee for Region 17, having received the Resignation
      18
      19   of Appointment as Trustee, hereby appoints the following person as successor trustee pursuant to

      20   11 U.S.C. § 703(a):
      21                         Name:          PETER L. FEAR
                                 Address:       P.O. BOX 28490
      22                                        FRESNO, CA 93729
                                 Phone No.:     (559) 464-5295
      23
      24
           ////
      25
           ////
      26
      27   ////

      28



                                                            1
Filed 12/31/18                                      Case 15-11835                                               Doc 732



       1          In the absence of written notification to the bankruptcy court and the United States
       2
           Trustee rejecting the appointment within seven (7) days after receipt of this notice of selection,
       3
           the above named individual will be deemed to have accepted this appointment as successor
       4
           trustee pursuant to Rule 2008 of the Federal Rules of Bankruptcy Procedure.
       5
       6   Dated: December 31, 2018.

       7                                                 Respectfully submitted,
       8
                                                         Gregory S. Powell
       9                                                 Assistant United States Trustee

      10                                                 By: /s/ Gregory S. Powell
      11
                                                         Attorney for Tracy Hope Davis,
      12                                                   United States Trustee

      13                                                 E-filer: Joan Caskey
                                                         Direct phone: 559-487-5002 Ext. 229
      14
                                                         E-mail: joan.caskey@usdoj.gov
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                                            2
